DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/GB2016/053943 (filed on 12/15/2015). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in United Kingdom on 12/15/2015 and 06/28/2016.
Drawings
The drawings filed on 10/21/2020 have been considered.
Examiner’s Statement of Reason for Allowance
Claims 1-19 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 10/21/2020, have been carefully reviewed and searched. The closest new prior art found is an article to “Thermal and electrical properties of magnetite filled polymers” (hereinafter Weidenfeller). Weidenfeller discloses a composition comprises polypropylene and polyamide with magnetite filler (See Abstract).
	However, Weidenfeller failed to teach or render obvious an electrically anisotropic pressure sensitive composition and a sensor containing the composition comprising quantity of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761